Citation Nr: 1217125	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  05-39 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent disabling for right knee status-post posterior cruciate ligament repair, and an evaluation higher than 20 percent disabling from April 23, 2008 forward.  

2.  Entitlement to an initial evaluation higher than 10 percent disabling for right knee osteoarthritis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from March 1995 to December 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2004 rating decision. 

In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At that time, it was noted that an August 2009 Board decision had been issued prior to the hearing requested.  

In light of the hearing request, the August 2009 Board decision was vacated in April 2011.  

The Board remanded the claim in June 2011 in order for additional records to be obtained and so that a VA examination could be provided.  The requested development was accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 





FINDINGS OF FACT

1.  From December 2, 2003, until April 22, 2008, the evidence does not show that the Veteran's right knee disability was productive of symptoms consistent with moderate impairment due to recurrent subluxation or lateral instability; or of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.

2.  Prior to April 22, 2008, the evidence does not show that the Veteran's right knee disability was limited by arthritis or painful motion.

3.  The evidence does not show that the Veteran's right knee disability is productive of symptoms consistent with severe impairment due to recurrent subluxation or lateral instability from April 23, 2008.

4.  The evidence does not show that the Veteran's right knee disability is productive of compensable limitation of motion from April 23, 2008, even contemplating functional limitation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent, from December 2, 2003, to April 22, 2008, for a service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2011). 

2.  The criteria for a disability rating in excess of 20 percent for a service-connected right knee disability, from April 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258 (2011). 

3.  The criteria for a separate disability rating in excess of 10 percent for service-connected osteoarthritis of the right knee, from April 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5010, 5260, 5261 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran was granted service connection in March 2004, and his right knee disability was rated as noncompensable under Diagnostic Code 5257 as of December 2, 2003 (the day following separation from service).  In an October 2005 rating decision, the RO increased the initial rating to 10 percent disabling under Diagnostic Code 5259 and assigned a separate 10 percent disability rating for a surgical scar of the right knee.  The Veteran appealed the rating that was assigned.  In November 2008, the RO increased the Veteran's disability rating to 20 percent disabling under Diagnostic Code 5258; and assigned a separate 10 percent disability rating for right knee osteoarthritis under diagnostic Code 5010, making both ratings effective as of April 23, 2008.  

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.   Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  

Right knee disability from December 2, 2003, to April 22, 2008

At a VA examination in January 2004, it was noted that the Veteran had undergone a surgical repair of a torn meniscus and a ruptured posterior cruciate ligament (PCL) while in service.  The recovery was noted to be incomplete at the time of the examination, five months after the surgery, but the Veteran was in physical therapy at that time, and was noted to be showing steady improvement with exercises.  His symptoms were limited to minimal soreness around the joint and tenderness if he bumped it on anything near the surgical site.  He had not returned to running or heavy lifting, but was able to do light to moderate lifting without any difficulty.  

On examination, the joint was free of redness and swelling.  The Veteran had range of motion from 0 to 135 degrees, with no pain noted during motion testing.  The examiner stated that the Veteran's right knee was considered to be stable with essentially full range of motion and stability.  The Veteran's recovery was noted to be very good at the time of the examination.  X-rays showed the joint space to be preserved without acute fracture or dislocation, and with minimal effusion, providing evidence against this claim.

In October 2004, the Veteran's physical trainer, T.C., reported that upon the completion of rehabilitation, the Veteran had full active range of motion, strength and stability in his right knee.  However, despite this, T.C. indicated that the Veteran's knee had not returned to his expected level as he continued to experience pain and tenderness when walking, climbing stairs, and running.  Testing showed a 25 to 30 percent residual strength deficit in the quadriceps and hamstring muscles.  T.C. opined that while pain would likely be chronic, the Veteran would be able to participate in most sporting activities within the limits of pain.  

Similar findings were described by the Veteran's military physician, C.M., in an October 2004 statement.  C.M. stated that the Veteran's knee had not returned to the level of functioning he had hoped to obtain, as he continued to complain about persistent pain and tenderness when walking, climbing stairs, and running.
C.M. added that a biodex test showed a 25 percent deficiency in flexion strength and a 32 percent deficiency in extension strength.  He suggested that the Veteran's rehabilitation had plateaued, adding that the Veteran might have arrived at an end point of his rehabilitative process, despite continued flexibility and strength training.  
 
A VA examination was scheduled for January 2005, but the Veteran reported that he had been deployed overseas as a government contractor.

A July 2005 treatment note showed a history of right knee posterior cruciate ligament reconstruction with chondroplasty of the medial femoral condyle and partial medial meniscectomy.  The Veteran complained of continued pain in his right knee, and asserted that he occasionally experienced a sensation that his right knee might give way.  The doctor stated that the thigh musculature was absent of atrophy, but found that the Veteran did have a grade I posterior drawer (testing for posterior instability).  There was no collateral instability and Lachman's testing was negative.  X-rays showed minimal narrowing in the knee, but no indication of arthritis was made.

As noted, the Veteran was initially assigned a 10 percent rating under Diagnostic Code 5259.  The Board finds that a disability rating in excess of 10 percent is not available under this Diagnostic Code, as 10 percent is the maximum rating under DC 5259.  The Veteran has sought a higher rating, but for the following reasons, the Board does not believe that a higher rating was warranted prior to April 2008.

The Board has alternatively considered the application of Diagnostic Code 5258, which provides solely for the assignment of a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.  While the Veteran did complain of pain and a January 2004 radiology report shortly after surgery indicated minimal effusion, the same radiology report also stated that there was no dislocation.  Moreover, there were no findings of, or complaints of, locking in any of the medical records and examination reports prior to April 2008.  Therefore, the assignment of a higher rating under this code is not warranted.   

The Board has considered the application of Diagnostic Code 5257 in the alternative, because it provides for a higher ratings for the knee involving recurrent subluxation and lateral instability.  However, the evidence does not show that the Veteran's service-connected right knee disability exhibits moderate recurrent subluxation or lateral instability, which would provide the assignment of the next higher rating of 20 percent.  The medical evidence shows the Veteran does not experience more than slight instability.  For example, the VA examination in 2004, the examiner stated that the Veteran's right knee was considered to be stable.  Similarly, his physical trainer indicated in October 2004 that upon the completion of rehabilitation, the Veteran had full stability in his right knee.  There was some suggestion of some instability in July 2005, as a drawer test was noted to be positive indicating posterior instability.  However, this instability was evaluated as Grade I, e.g. the least severe.  Moreover, even then there was no collateral instability and Lachman's testing was negative.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257.

38 C.F.R. § 4.14 provides that the evaluation of the same disability under various diagnoses (pyramiding) is to be avoided, explaining that disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Accordingly, separate ratings are not available under both 5257 and 5258, as this would constitute pyramiding, since both rating codes contemplate knee instability.

The Board has also considered whether a separate rating could be assigned for arthritis under Diagnostic Codes 5003-5010.  However, no x-ray evidence of arthritis is of record prior April 23, 2008, and the assignment of a separate rating for this time period - December 2, 2003, to April 22, 2008 - is therefore not warranted.  For example, x-rays in January 2004 did not find any arthritis to be present.  

The Board has also considered whether higher ratings may be afforded based on limitation of motion under Diagnostic Codes 5260 and 5261.  However, the evidence does not show that either the flexion or the extension of the Veteran's right knee was limited to the necessary degree to warrant a compensable rating.  Specifically, at his examination in 2004, the Veteran demonstrated range of motion from 0 degrees to 135 degrees, which greatly exceeds what would be required for even a noncompensable rating.  See 38 C.F.R. § 4.71a, Plate II.  Similarly, his trainer in October 2004 acknowledges that the Veteran had essentially full range of motion in his right knee.

The Board has considered whether a higher disability evaluation was warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran complained of pain in his right knee prior to April 2008.  However, it was not been shown that this pain functionally limited the range of motion in his knee prior to April 2008.  For example, at the January 2004 examination, the examiner indicated that there was no pain triggered by repetitive motion testing.  

Moreover, even pain was present, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, even the Veteran's physical trainer asserted in October 2004 that while pain would likely be chronic, the Veteran would still be able to participate in most sporting activities within the limits of pain.  Therefore, a rating in excess of 10 percent is not warranted based on pain or limitation of motion.
 
For all the reasons set forth above, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's right knee disability, from December 2, 2003, to April 22, 2008.  




Right knee disability from April 23, 2008

In a November 2008 rating decision, the RO increased the Veteran's disability rating to 20 percent disabling under Diagnostic Code 5258; and assigned a separate 10 percent disability rating for right knee osteoarthritis under diagnostic Code 5010. Both ratings were made effective as of April 23, 2008 (the date an MRI first showed the presence of osteoarthritic changes).

The Veteran underwent a VA examination in April 2008 at which he reported having continued pain with walking.  He indicated that he had stepped into a pothole recently, which had triggered a recurrence of the popping and sense of instability which he had experienced prior to surgery.  The Veteran reported that his knee swelled, locked, buckled and popped, indicating indicated that he was unable to walk a lot of stairs or run, but he denied having any specific job restrictions.  The Veteran wore a knee brace and took glucosamine/chondroitin.  On examination, he demonstrated a minimal limp, but used no assistive devices.  There was popping of the knee, but no instability, crepitus or warmth was seen.  Strength was 5/5 and deep tendon reflexes were 2+, findings within normal limits.  Right knee ranges of motion were demonstrated on flexion to 115 degrees with pain and extension to 0 degrees with no pain.  There were no additional losses in joint function on repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  The impression was right knee prior anterior cruciate ligament repair with patellofemoral pain syndrome, no arthritis was shown on the x-rays, providing evidence against this claim.  

The evidence also includes private medical records in 2008.  An MRI of the right knee on April 23, 2008, documented an oblique tear involving the undersurface of the posterior horn medial meniscus and a myxoid change at the posterior collateral ligament (PCL) with a small partial tear.  The remainder of the PCL was intact.  Also shown was moderate joint effusion with a small-ruptured popliteal cyst.  The anterior collateral ligament, lateral collateral ligament, popliteus tendon and lateral meniscus were unremarkable.  The impression included severe medial compartment osteoarthritis.   A follow-up on April 30, 2008, also revealed grade I posterior drawer's sign without anterior or collateral instability.  A varus unloading brace was recommended.  The Veteran was diagnosed with medical compartment arthritis with a meniscal tear.  

A private treatment entry dated in July 2008, noted utilization of the knee brace and indication of moveable hardware.  The physician reported that the screw fixation from the aforementioned PCL reconstruction was palpable and tender to touch.  Review in July 2008 revealed prominent screw and washer hardware with tenderness.  

In May 2010, the Veteran was noted to be getting ready to do active guard duty.  He had grade 1 and grade 2 posterior drawer.  He had a positive posterior drawer at 45 degrees of flexion.  There was no collateral instability and no varus or valgus laxity.  He had a negative anterior drawer and negative Lachman's.  He had an endpoint with posterior drawer testing.  The doctor noted that the Veteran experienced patellofemoral pain on occasion with lunge activities as well as with heavy lifting, squats, Olympic lifts, etc.  The doctor released the Veteran to full activities with no restrictions, with the advice to let pain be his guide.

In January 2011, the Veteran testified at a hearing before the Board, stating that he right knee had gotten much worse.  He explained that the knee was locking up more and he was experiencing increased stiffness.  He added that running was pretty painful.  The Veteran reported trouble with flexion and extension of his leg.  He also reported some swelling.  He explained that he had pain in his knee from the outset, but it would improve once it warmed up if he was walking in a straight line.  The Veteran added that his knee had given out on approximately four occasions in the previous year.
 
In February 2011, the Veteran was seen by his private doctor.  It was noted that he had been working on some exercises or drills with the military and recently completed a 30 mile march which did cause him some increased pain over the posteromedial side of his knee.  The Veteran reported some buckling on occasion.  The Veteran was athletic appearing, he had a mild varus alignment with minimal straightening to neutral with a valgus stress test.  There was no effusion, erythema, or ecchymosis.  Lachman's was negative, but the Veteran did have a noticeable sag sign and grade 2 posterior drawer.  X-rays showed moderate patellofemoral arthritis with some mild narrowing of the medial compartment.  The Veteran was diagnosed with right knee varus arthrosis with chronic PCL deficiency.

In April 2011, the Veteran returned a week after a knee injection.  He reported doing well and was running and cutting.  The Veteran did report feeling a pop in his knee and stated that he was quite sore.  There was no effusion.  The Veteran was tender over the medial joint and had a Grade 1 posterior drawer.  He was assessed with medial compartment osteoarthritis.

Later in April 2011, the Veteran complained of pain inside his knee which kept him from running effectively.  There was no effusion noted.  The Veteran had tenderness around the medial joint line with mild varus alignment.  The Veteran was assessed with right knee varus arthrosis.  Rest was prescribed, and it was thought surgery might be an option.

In May 2011, the Veteran had knee surgery (partial medial meniscectomy and a loose body removal and cyst decompression) to address his medial meniscal tear.  Following surgery, the Veteran was cleared to start cycling and swimming.

In a June 2011 treatment record it was noted that the Veteran had full range of motion in his right knee. 

In July 2011, the Veteran underwent a VA examination.  Under the summary of joint symptoms, it was noted that the Veteran had giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  There were no locking episodes and no effusions described.  There was some swelling and the Veteran reported flare-ups weekly with increased activity.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was able to stand for up to one hour and he could walk 1/4 mile.  The Veteran used a cane and a brace.  No inflammatory arthritis was thought to be present.  On examination, the examiner noted instability which he termed to be moderate.  There was a meniscus abnormality, but there was no locking, effusion, or dislocation noted.  The Veteran demonstrated range of motion from 0-115 degrees, with pain on repetitive motion.  However, pain did not reduce the range of motion.  There was no joint ankylosis noted.

Later in July 2011, the Veteran was seen by his private doctor.  The doctor noted that the Veteran was approximately ten weeks removed from surgery and was feeling better, but was not 100 percent yet, and had not started running.  The Veteran had no tenderness in his knees.

In October 2011, the Veteran's doctor wrote that the Veteran's prognosis was unlikely to improve to a point or level that would be necessary for extremely high impact activities.  He directed that physical activity should be limited to no running or significant load bearing exercises.  No walking over a quarter mile or standing for extended periods of times, and no sit-up or crunch type exercise.  The Veteran was encouraged to ride a stationary bike and to swim.  It was noted that the Veteran was very young to have such a significant knee problem and that the goal was to slow the degeneration.

In a statement received in March 2012, the Veteran asserted that his VA examination in July 2011 had revealed a dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  

In this regard, this point is not argued, as the Veteran has been in receipt of a 20 percent rating under Diagnostic Code 5258 for such impairment since April 2008.  

He also argued that the examination had shown malunion of the tibia and fibula with moderate knee or ankle disability.  However, a review of the examination report does not show any discussion of a malunion of the tibia and fibula.  

Finally, the Veteran asserted that the examination showed moderate recurrent subluxation or lateral instability.  This is an accurate statement, as the examination report does note the presence of moderate instability.  

The Board finds that a disability rating in excess of 20 percent, currently assigned under Diagnostic Code 5258, is not warranted.  In making this determination the Board notes that 20 percent is the maximum rating under Diagnostic Code 5258, which is assigned for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.

The Board has considered the application of Diagnostic Code 5257 in the alternative, because it provides for a higher rating for the knee involving recurrent subluxation and lateral instability.  However, the evidence does not show that the Veteran's service-connected right knee disability exhibits severe recurrent subluxation or lateral instability, which would provide the assignment of the next higher rating of 30 percent.  In this regard, the medical evidence shows the Veteran does not experience more than moderate instability.  For example, at the July 2011 VA examination, the examiner specifically asserted that the Veteran had moderate instability.  

It is noted that in assigning the rating under Diagnostic Code 5258, the Board has also considered the impact of limitation of motion in the knee.  As noted, the Veteran is already receiving a separate 10 percent rating for arthritis in accordance with Diagnostic Codes 5003-5010, based on x-ray evidence of osteoarthritis affecting the right knee.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98. 

The Board has also considered whether higher separate ratings may be afforded based on compensable limitation of motion.  However, the evidence does not show that flexion or extension are limited to the necessary degrees.  Specifically, the Veteran demonstrated range of motion in his right knee from 0-115 degrees at his VA examination in July 2011.  In order to receive the minimum compensable rating of 10 percent, flexion must be limited to either 45 degrees under Diagnostic Code 5260, or extension limited to 10 degrees under Diagnostic Code 5261.  Even considering such factors as additional limitation of function as a result of flare-ups, fatigue, weakness, or lack of endurance following repetitive use, there is no evidence to suggest that limitation of motion ever reaches compensable levels. 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  This is not to minimize the impairment caused by the Veteran's service connected right knee disability, as it is clear that it does prevent the Veteran from certain activities.  The evidence also shows that the knee continues to deteriorate and to this end, the Veteran is free to file for an increased rating should his knee worsen.  However, at present time, the evidence does not show sufficient limitation of motion to warrant a rating in excess of the 10 percent that has already been assigned.

In this regard, it is important for the Veteran to understand that a person with the disability evaluations the Veteran already has would have the problems the Veteran, in most cases, is describing.  If the Veteran had no problems, or only some problems, with his disability there would be no basis for the current evaluation, let alone a higher evaluation. 

For all the reasons set forth above, the Board finds that the preponderance of the evidence is against assigning schedular ratings in excess of 20 percent for instability or the separately assigned 10 percent rating based on arthritis with painful motion, from April 23, 2008.  To that extent, the Veteran's claim is denied.

Extraschedular Rating

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence does not appear to show anything unique or unusual about the Veteran's right knee disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and instability which are contemplated in the ratings that have been assigned.  To the extent that it could be argued that the Veteran's knee-related symptomatology has not been adequately described by the schedular rating criteria, the fact remains that the evidence has not been presented to show the "governing norms" of an extraschedular rating have been met in this case.  The Veteran has argued that there are certain jobs that he is no longer able to do on account of his knee.  However, some interference with employability is contemplated in the schedular ratings that have been assigned.  Moreover, the Veteran currently works full time as a military instructor, suggesting that his right knee disability does not cause marked interference with employment.  Additionally, treatment of the Veteran's knee also does not appear to have required frequent hospitalizations.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, while the Veteran lamented at his Board hearing that he had to take a lesser job on account of his knee problems, he appears to still be gainfully employed full-time as a military instructor; and he has not actually alleged that he is unemployable on account of his service connected right knee.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected right knee disability.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that a higher disability rating is warranted for the Veteran's service-connected right knee disability (i.e., higher than 20 percent for osteochondritis and chondromalacia and higher than 10 percent for degenerative joint disease).  Consequently, the Veteran's claim must be denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for a right knee disability was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, and the Veteran submitted statements on his behalf.  Private records describing knee treatment were also obtained.  The Veteran also testified at a hearing before the Board.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee since the July 2011 VA examination.  The Veteran has not taken issue with the findings made at that examination. 
 
Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

An initial rating in excess of 10 percent from December 2, 2003, to April 22, 2008, for the Veteran's service-connected right knee disability is denied.

A disability rating in excess of 20 percent from April 23, 2008, for instability in the Veteran's service-connected right knee disability is denied.

A separate disability rating in excess of 10 percent from April 23, 2008, for arthritis associated with the Veteran's service-connected right knee disability, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


